Name: 80/150/EEC: Commission Decision of 18 January 1980 authorizing the French Republic not to apply Community treatment to radio receivers, whether or not incorporating sound recorders or reproducers, falling within subheading 85.15 A ex III of the Common Customs Tariff, originating in South Korea, Hong Kong, Japan, Poland and Taiwan and in free circulation in the other Member States (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-02-09

 Avis juridique important|31980D015080/150/EEC: Commission Decision of 18 January 1980 authorizing the French Republic not to apply Community treatment to radio receivers, whether or not incorporating sound recorders or reproducers, falling within subheading 85.15 A ex III of the Common Customs Tariff, originating in South Korea, Hong Kong, Japan, Poland and Taiwan and in free circulation in the other Member States (Only the French text is authentic) Official Journal L 032 , 09/02/1980 P. 0046****( 1 ) OJ NO L 121 , 3 . 6 . 1971 , P . 26 . COMMISSION DECISION OF 18 JANUARY 1980 AUTHORIZING THE FRENCH REPUBLIC NOT TO APPLY COMMUNITY TREATMENT TO RADIO RECEIVERS , WHETHER OR NOT INCORPORATING SOUND RECORDERS OR REPRODUCERS , FALLING WITHIN SUBHEADING 85.15 A EX III OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN SOUTH KOREA , HONG KONG , JAPAN , POLAND AND TAIWAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 80/150/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO THE APPLICATION UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY , MADE ON 11 JANUARY 1980 BY THE FRENCH GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO RADIO RECEIVERS , WHETHER OR NOT INCORPORATING SOUND RECORDERS OR REPRODUCERS , FALLING WITHIN SUBHEADING 85.15 A EX III OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN SOUTH KOREA , HONG KONG , JAPAN , POLAND AND TAIWAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , WHEREAS IN FRANCE THE IMPORTATION OF THE PRODUCTS IN QUESTION ORIGINATING IN SOUTH KOREA , HONG KONG , JAPAN , POLAND AND TAIWAN IS SUBJECT TO ANNUAL QUOTAS OF 200 000 PIECES , 172 000 PIECES , 390 000 PIECES , FF 10 MILLION AND FF 10 MILLION RESPECTIVELY , WHICH HAVE NOT YET BEEN OPENED ; WHEREAS THE DISPARITIES WHICH EXIST IN THE COMMERCIAL POLICY MEASURES APPLIED IN CONNECTION WITH THESE PRODUCTS BY THE MEMBER STATES ARE CAUSING DEFLECTION OF TRADE , THEREBY PREVENTING THE EXECUTION OF THOSE COMMERCIAL POLICY MEASURES WHICH ARE IN FORCE BECAUSE OF THE DIFFICULT ECONOMIC SITUATION IN THE SECTOR CONCERNED ; WHEREAS IT APPEARS FROM THE APPLICATION SUBMITTED THAT THERE ARE SERIOUS DIFFICULTIES IN THE INDUSTRIAL SECTOR CONCERNED , INVOLVING A CONSIDERABLE DROP IN PRODUCTION AND EMPLOYMENT AND A PROGRESSIVE DECLINE IN ITS MARKET SHARE ; WHEREAS THE REALIZATION OF ALL THE IMPORTS WHICH GAVE RISE TO THE APPLICATION SUBMITTED WOULD , IN VIEW OF THE SUBSTANTIAL VOLUME INVOLVED , AGGRAVATE THESE DIFFICULTIES , AND CALL INTO QUESTION THE OBJECTIVES SOUGHT BY THE COMMERCIAL MEASURES CONCERNED ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN COMMISSION DECISION 71/202/EEC OF 12 MAY 1971 ( 1 ), AND IN PARTICULAR ARTICLE 1 THEREOF ; WHEREAS , HOWEVER , THE APPLICATION FOR ALL THESE LICENCES WHICH GAVE RISE TO THE APPLICATION IN QUESTION DOES NOT NEED TO BE COVERED BY SUCH AN AUTHORIZATION , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FRENCH REPUBLIC IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , WHERE THEY ORIGINATE IN SOUTH KOREA , HONG KONG , JAPAN , POLAND AND TAIWAN , AND ARE IN FREE CIRCULATION IN THE OTHER MEMBER STATES , AND IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 1 JANUARY 1980 . IN ANY CASE THIS AUTHORIZATION WILL NOT COVER AN AMOUNT REPRESENTING FOR EACH THIRD COUNTRY CONCERNED 25 % OF THE QUOTAS FOR 1980 . SUCH AN AMOUNT SHALL BE ALLOCATED BETWEEN THE ABOVEMENTIONED APPLICANTS , FOR WHICH THE APPLICATIONS FOR IMPORT LICENCES ARE , ON THE DATE OF THIS DECISION , PENDING WITH THE FRENCH AUTHORITIES : // CCT HEADING NO // DESCRIPTION // // 85.15 A EX III // RADIO RECEIVERS , WHETHER OR NOT INCORPORATING SOUND RECORDERS OR REPRODUCERS // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL 30 SEPTEMBER 1980 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 18 JANUARY 1980 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT